qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index number legend washington dc person to contact telephone number refer reply to cc ita - plr-120727-01 date date a b c d e activity facility specific facility plaintiff insurer court date date date date date date date p q r s t u v w plr-120727-01 x y 20xx dear this is in reply to your request for rulings that you are required to include in your gross_income a total settlement award of dollar_figureq paid as a result of your lawsuit against insured notwithstanding that a portion of the award dollar_figurer was paid to your attorneys in accordance with a contingent_fee agreement and that another portion dollar_figures was paid to plaintiff in accordance with a settlement agreement leaving the remainder of the award dollar_figuret to you you also request that we rule that you are entitled to deduct the payments to your attorneys and plaintiff as ordinary and necessary trade_or_business_expenses under sec_162 of the internal_revenue_code finally you ask that we rule that the amounts paid to your attorney and plaintiff are not subject_to the alternative_minimum_tax imposed by sec_56 facts you are an organizational consultant a who conducts business activities as b a sole_proprietorship b’s consulting services include work redesign and re-engineering team building training and management coaching b also conducts leadership development workshops such as c the c workshops place the employees of large companies into physically challenging situations that involves some risk in order to help them develop the leadership skills needed for a fast-paced world the c workshops are centered upon activity and are held at facilities across the country on date you conducted a c workshop for the employees of d an unrelated corporation at specific facility one of d’s employees plaintiff suffered serious physical injuries while attempting to engage in activity during the program at the time of the accident you were an additional insured on a general commercial liability insurance_policy issued to specific facility by insurer on date plaintiff and his wife sued both you and specific facility in court the insurer provided both you and specific facility a defense but failed to provide you with independent counsel after specific facility was dismissed from the lawsuit on date insurer also withdrew from your defense you retained defense counsel but after incurring attorneys’ fees and costs you were unable to continue funding your defense the settlement agreement a has never been treated or considered to be an employee of any contracting party and operates b wholly independent of each facility’s operations plr-120727-01 consequently as permitted by the law of state e you entered into a settlement agreement stay and covenant not to execute the settlement agreement with plaintiff before a judgment was entered under the terms of the settlement agreement plaintiff agreed to provide you with a covenant to stay execution of any judgment obtained against you you agreed to allow the action to proceed to trial in the form of an uncontested prove up of liability and damages to be determined by the trial_court you also agreed to prosecute your claims of breach of contract and bad faith against insurer section of the settlement agreement provides in part that the plaintiff shall have a lien against any recovery obtained by a in the action against the insurer such that a shall receive and the plaintiff shall receive of any and all net_proceeds obtained in the action as a result of any settlement or final judgment net_proceeds is defined as any amounts of money recovered including general special and punitive_damages after deducting any and all amounts owed by a for any federal state or local_taxes on any and all amounts recovered attorneys fees costs and any judgments on any cross-claims in the action the settlement agreement also provides in section that upon entry of a settlement or a final judgement the covenant to stay execution shall automatically be transformed into a final and complete covenant not to execute thus under the settlement agreement your payment to plaintiff from any recovery from insurer would be in full satisfaction of plaintiff’s judgement against you on date the court entered judgment for plaintiff and against you in the amount of dollar_figurep the contingent_fee agreement pursuant to the terms of the settlement agreement you retained counsel the attorneys to prosecute the action against insurer both you and plaintiff entered into an agreement with attorneys the contingent_fee agreement under which the attorneys agreed to represent both you and plaintiff for a contingent_fee of percent of any recovery after payment of costs however in supplemental information dated date you state that you were the sole party to the lawsuit against insurer under state law if an insurer wrongfully denies coverage or refuses to provide a defense the insured a is entitled to negotiate the best possible settlement with a third party claimant plaintiff including an uncontested trial accompanied by a covenant not to execute the total judgment against you consisted of the following dollar_figureu for damages to plaintiff dollar_figurev for damages to plaintiff’s wife loss of consortium costs of dollar_figurew and prejudgment_interest of dollar_figurex the costs and prejudgment_interest were awarded on date plr-120727-01 since plaintiff had no claim against insurer the contingent_fee agreement provides in part that clients a and plaintiff hereby grant attorneys a lien on any and all claims or causes of action encompassed by this agreement attorneys’ lien will be for reimbursement of all costs advanced on behalf of clients and the reasonable value of the services rendered by attorneys as set forth herein the lien will attach to any recovery made by clients whether by settlement judgment arbitration award or otherwise on date attorneys filed a lawsuit against insurer in court claiming that insurer had breached its duty to defend you against plaintiff on date the court held that insurer was liable for the entire judgment dollar_figurep that was previously entered on date in favor of plaintiff and against you the general release subsequently both you and plaintiff entered into a settlement agreement and general release the general release with insurer under the general release the lawsuit against insurer was dismissed the insurer agreed to pay dollar_figureq the insurance proceeds to attorneys for disbursement to plaintiff and you on date the insurance proceeds were disbursed as follows payment to plaintiff payment to attorneys remainder to a total payments dollar_figure sec_5 dollar_figurer dollar_figuret dollar_figureq gross_income law and analysis sec_61 a provides that gross_income means all income from whatever source derived except as otherwise provided by law the concept of gross_income encompasses accessions to wealth clearly realized over which taxpayers have plaintiff was included in the contingency fee agreement in order to approve your selection of attorneys and the terms of the contingency fee agreement including attorneys’ fees and to avoid any potential conflict of interest between plaintiff and you arising out of your lawsuit against insurer although the total recovery from insurer dollar_figureq exceeded the amount of plaintiff’s judgement of dollar_figurep against you the payment to plaintiff of dollar_figures under the general release is substantially less than dollar_figurep plr-120727-01 complete dominion 348_us_426 c b 72_f3d_938 1st cir the nature of amounts received in settlement of litigation is determined by nature and basis of action settled here plaintiff was injured in the course of a’s conduct of her trade_or_business in conducting her business a was a named insured on specific facility’s insurance_policy and sought to enforce her rights under that policy a’s recovery from insurer falls within the broad definition of gross_income nor is there any exception to sec_61 that would exclude the insurance proceeds from a’s gross_income amounts received from an insurance_company based on a breach of its duty to defend constitute gross_income to the taxpayer see generally 67_f3d_641 7th cir modified 74_f3d_152 7th cir discussing the inapplicability of sec_104 to exclude such payments accordingly the dollar_figureq insurance proceeds paid_by insurer under the general release is includible in your gross_income in the year 20xx ie your taxable_year within which date falls attorneys fees you ask that we rule that the portion of the insurance proceeds plus statutory interest that was used to pay your attorneys’ fees dollar_figurer pursuant to the contingent_fee agreement is includible in your gross_income we have already concluded that the insurance proceeds are included in your gross_income generally when settlement proceeds are included in gross_income taxpayers must include in income the portion that is paid to their attorneys pursuant to contingency fee arrangements 72_f3d_938 1st cir 50_tc_975 peterson v commissioner 38_tc_137 goady v commissioner 231_f3d_1187 9th cir 114_tc_399 sinyard v commissioner tcmemo_1998_364 fredrickson v commissioner tcmemo_1997_125 in 219_f3d_941 9th cir the court found that under california law an attorney’s lien does not confer any ownership_interest upon attorneys or grant attorneys any right and power over their suits judgments or decrees of their clients thus the court held that taxpayers were required to include in their income the portion of a punitive_damages recovery that was retained by their attorney as an attorney’s fee under a contingency fee agreement in baylin v united_states 43_f3d_145 fed cir the court required a partnership to include in income that portion of a settlement that was paid directly to its attorneys under a contingent_fee agreement in so holding the court stated that the partnership received the benefits of those funds in that the funds served to discharge the obligation of the partnership owing to the attorney for his efforts to increase the settlement amount plr-120727-01 the contingent_fee agreement that you entered into with plaintiff and attorneys did not transfer any interest in the judgment or the cause of action to attorneys under the law of state e a contingent_fee arrangement merely creates a lien upon the proceeds of a client’s award the lien attached to the fruits of the judgment thus your situation is similar to that presented in benci-woodward finally as in baylin the dollar_figurer retained by attorneys under the contingent_fee agreement discharged your obligation to attorneys for their efforts to obtain the judgment against insured accordingly the portion of the insurance proceeds dollar_figurer that was retained by attorneys as attorneys’ fees is includible in your gross_income in the year 20xx settlement agreement with plaintiff you ask that we rule that the portion of the insurance proceeds dollar_figures that you paid to plaintiff in accordance with the terms of the settlement agreement is includible in your gross_income under the anticipatory_assignment_of_income doctrine a taxpayer who earns or otherwise creates a right to receive income will be taxed on any gain realized from it if the taxpayer has the right to receive the income or if based on the realities and substance of the events the receipt of the income is practically certain to occur ie whether the right basically had become a fixed_right even if the taxpayer transfers the right before receiving the income 174_f3d_997 9th cir 531_f2d_1343 6th cir kinsey v commissioner f 2d 2d cir 471_f2d_275 8th cir est of applestein v commissioner 80_tc_331 l983 281_us_111 l930 it was solely your lawsuit against insurer that created the right to receive the insurance proceeds under the settlement agreement plaintiff’s lien like that of attorneys’ lien under the contingent_fee agreement attached only to the fruits of the judgment against insured accordingly the portion of the insurance proceeds dollar_figures that was retained by plaintiff following the general release is includible in your income in the year 20xx deductible business_expenses you ask that we rule that your payment to plaintiff dollar_figures in accordance with the settlement agreement and your payment to attorneys dollar_figurer in accordance with the this view is also consistent with the principle that when the liability of a taxpayer is paid_by a third party the taxpayer has an accession to wealth in the amount of the liability that has been paid 279_us_716 under the terms of the general release your personal liability for the attorneys’ fees was paid_by insurer plr-120727-01 contingency fee agreement are deductible by b as trade_or_business_expenses under sec_162 sec_162 of the code provides in part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in 37_tc_845 acq 1962_2_cb_5 the tax_court analyzed whether payments made by a corporation to settle a claim asserted against one of its employee directors constituted an ordinary and necessary business_expense or whether a portion of that payment constituted a voluntary payment by the corporation on behalf of its employee director the court recognized that to be ordinary the expenses need only be an accepted means of defense against a lawsuit affecting the safety of the business however to be considered necessary the taxpayer must illustrate that it may be liable for those expenses and that it had sufficient business motive for paying those expenses specifically the court indicated that the taxpayer must show that it was not entirely confident that the claims against it would not succeed the payments in question were made for the purpose of avoiding the claims against it and a reasonable person would have determined that settlement of such claim was necessary generally amounts paid in settlement of lawsuits are currently deductible if the acts that gave rise to the litigation were performed in the ordinary conduct of the taxpayer’s business see eg 27_tc_960 allowing petitioner to deduct amounts paid in settlement of legal proceedings charging petitioner with mismanagement in liquidation of assets revrul_80_211 1980_2_cb_57 allowing a corporation to deduct amounts paid as punitive_damages that arose from a civil lawsuit against the corporation for breach of contract and fraud in connection with the ordinary conduct of its business activities revrul_79_208 1979_2_cb_79 permitting taxpayer to deduct payments to settle lawsuit and obtain a release from claims under a franchise agreement similarly amounts paid for legal expenses in connection with litigation are allowed as a business_expense where such litigation is directly connected to or proximately results from the conduct of a taxpayer’s business see eg 276_us_145 holding that taxpayer may currently deduct attorney fees paid in defense of a suit against him by former law partner 302_f2d_481 2nd cir holding that taxpayer may currently deduct business related settlement and attorney fees paid in defense of a suit claiming taxpayer improperly charged brokerage commissions the portion of the insurance proceeds that you paid to plaintiff dollar_figures in accordance with the terms of the settlement agreement and the portion that you paid to attorneys dollar_figurer in accordance with the contingency fee agreement are ordinary and necessary business_expenses under the standard articulated by the tax_court in old town the expenses were ordinary because such payments are an accepted means of defending plr-120727-01 b from liabilities that arose directly from b’s conduct of the c workshops the expenses are necessary because you made them to avoid claims or liability that might have resulted from plaintiff’s lawsuit against you finally your decision to settle plaintiff’s lawsuit was reasonable in view of the fact that insurer wrongfully withdrew from your defense against plaintiff accordingly the amount of the insurance proceeds that you paid plaintiff dollar_figures under the settlement agreement and that you paid attorneys dollar_figurer under the contingency fee agreement are deductible by b as trade_or_business_expenses under sec_162 in the year 20xx alternative_minimum_tax you ask that we rule that your payments of dollar_figures to plaintiff and dollar_figurer to attorneys are not subject_to the alternative_minimum_tax imposed by sec_56 sec_56 provides that in determining the amount of the alternative_minimum_taxable_income of any taxpayer other than a corporation no deduction shall be allowed for any miscellaneous itemized_deduction as defined in sec_67 in general legal expenses are considered miscellaneous_itemized_deductions if they are determined to be itemized_deductions that are not specifically enumerated in sec_67 219_f3d_941 9th cir legal fees incurred as an expense of employment 72_f3d_938 1st cir legal fees incurred in action against former employer for breach of contract however your legal fees at issue are not itemized_deductions but ordinary and necessary business_expenses deductible under sec_162 accordingly your legal expenses are not subject_to the alternative_minimum_tax disallowance rules imposed by sec_56 in the year 20xx we conclude as follows holdings you are required to include in your gross_income in year 20xx the total insurance proceeds of dollar_figureq paid_by insured in order to settle your lawsuit and pursuant to the terms of the general release you may not exclude dollar_figurer from your gross_income in year 20xx which was the portion of the insurance proceeds plus statutory interest that you used to pay your attorneys’ fees pursuant to the terms of the contingent_fee agreement you may not exclude dollar_figures from your gross_income in year 20xx which was the portion of the insurance proceeds that you used to pay plaintiff pursuant to the terms of the settlement agreement plr-120727-01 your attorneys’ fees in the amount of dollar_figurer is deductible by b in year 20xx as a trade_or_business expense under sec_162 your payment to plaintiff in the amount of dollar_figures is deductible by b in year 20xx as a trade_or_business expense under sec_162 your payments of dollar_figures to plaintiff and dollar_figurer to attorneys are not subject_to the alternative_minimum_tax imposed by sec_56 caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel income_tax accounting by george b baker assistant to chief branch cc
